Title: April—1785
From: Washington, George
To: 




[1.] Mercury at 50 in the Morning—54 at Noon and 58 at Night.
Wind variable—from So. West to No. Wt.—pretty fresh, and towards Evening more cool; then being at No. West.
Mr. Hanson went away after breakfast.
Grafted 12 Duke, 12 May Duke and 12 black May heart

Cherries & 12 Burgamy Pears. The Cherries were chiefly on Stocks wch. had been taken up a considerable time, & the roots covered with Earth. These Cherries and pears are planted on the left of the Area leading from the Gate to the Green House in the following manner—next the cross walk are the Duke Cherries—then the May Duke—then the black May Heart and lastly the Burgamy Pears. A Peg is driven between each sort—the last being nearest the back Wall.
Again began to right my Trees & ram round them.
Rid to my Ferry and Muddy hole Plantations.
 


Saturday 2d. Mercury at 50 in the Morning—46 at Noon and 42 at Night.
Wind at No. Et. & pretty fresh until the afternoon, when it got to the No. West & turned cold.
About day breaking it began to Snow, & continued to do so until the ground was covered with it about an inch deep, after which there fell a mixture of Snow & rain till about ten oclock when it turned to constant rain the remainder of the day; accompanied by pretty sharp thunder.
 


Sunday 3d. Mercury at 38 in the Morning—42 at Noon and 44 at Night.
Wind very fresh all day from So. Wt. & West, and unpleasant.
After Dinner Mr. George Lewis & his wife & Mr. Chas. Carter and his wife and Child came here having been detained on the Road by the Weather.


   
   George Lewis (1757–1821) was a son of Fielding and Betty Washington Lewis. At the beginning of the Revolution, he had been captain of an independent troop of cavalry which acted as part of GW’s personal bodyguard. In 1777 this troop was incorporated into the newly established 3d Continental Dragoons. Lewis was married during the Revolution to Catherine Daingerfield (1764–1820), daughter of Col. William and Mary Willis Daingerfield of Coventry, Spotsylvania County. They lived for a time near Berryville in what was then Frederick County, but by 1785 seem to have been living in Fredericksburg. In 1796 they moved to Marmion in King George County.



   
   Charles Carter, Jr. (1765–1829), son of Edward and Sarah Champe Carter of Blenheim, was married in 1781 to GW’s niece, Betty Lewis (1765–1830), daughter of Fielding and Betty Washington Lewis. The Carters lived for a time in Culpeper County, and Charles was often designated as “of Culpeper.” They later moved to Frederick County and then to Pittsylvania. At this time Betty and Charles Carter had two children.



 


Monday 4th. Mercury at 40 in the Morning— at Noon and 46 at Night.

Wind fresh indeed hard at No. W. all day, with flying Clouds.
Grafted Six of the May white heart Cherry growing in my walk and Six of the small cherry opposite, or transplanted stocks, which were placed by the Area in front of the Green Ho[use] left hand approaching it, and in a line with the young Mulberry Cuttgs.—the first sort standing next the cross Walk, with a stake between them and the second sort. And my Gardener to shew his cunning, grafted ten Pairs from the Tree transplanted from the grass plat Feby. 9 (as will appear from this Diary) on Plumb Scions, & removed them to the Area above mentioned and along side the 12 Cherries wch. I grafted & planted as above.
Went to Alexandria to attend the Funeral of Mrs. Ramsay who died (after a lingering illness) on Friday last and to present Colo. Hooe with Major Jenifer’s order, & to obtain a draft, consequent thereof on New York towards payment of my debt to Governor Clinton—but his indisposition prevented my doing business with him. Dined at Mr. Muirs & after the funerl. obsoques were ended returned home.


   
   grafted . . . on plumb scions: No gardener today is “cunning” enough to make pears grow on plum stocks. GW does not say whether or not the grafts were successful.


   
   
   Ann McCarty Ramsay, daughter of Denis and Sarah Ball McCarty, was the widow of William Ramsay, whose funeral GW attended 13 Feb. Mrs. Ramsay’s son Dennis Ramsay wrote on 7 April 1785 to his absent brother Dr. William Ramsay, Jr., to say their mother had been buried “on Monday Evening attended by a very respectable number of the Inhabitants and Strangers in this place [Alexandria], the Revd Mr Griffith preached a Sermon on the unhappy event” (DSI: Ramsay Papers).



   
   debt to governor clinton: GW had been forced to borrow money from Gov. George Clinton of New York to make his purchase of the land from Adam, Dow & McIver (see entry for 3 Feb. 1785). For further information see George Clinton’s bond with GW, 1 Dec. 1782, NjP; GW to Clinton, 18 Dec. 1782, GW to Robert Morris, 8 Jan. 1783, DLC:GW.



 


Tuesday 5th. Mercury at 44 in the Morning—50 at Noon and 53 at Night.
Wind very brisk all day from the No. West, & cool for the Season.
Mr. Carter and Mr. Geo. Lewis went to Abingdon after breakfast.
 


Wednesday 6th. Mercury at 47 in the Morning— at Noon and  at Night.

Clear, calm & pleasant in the Morning. Wind afterward springing up from the Eastward, it began to lower and before Night had much the appearance of rain.
Sowed the semicircle North of the front gate with Holly berries sent me by my Brother John—three drills of them—the middle one of Berries which had been got about Christmas and put in Sand—the other two of Berries which had been got earlier in the year, gently dried, & packed in Shavings.
Planted in a Nursery in my Vineyard 17 Live Oaks sent me by Colo. Parker of Norfolk 13 of one, and 7 of another kind of what I suppose to be the wild Honeysuckle, they being in different Bundles, and he having been written to for the wild Honey Suckle.
Sent my Shad Sein and Hands to the Ferry to commen⟨ce⟩ Fishing for Mssrs. Douglas & Smith who had engaged to take all the Shad & Herring I can catch in the Season—the first at 15/. a hundred, and the other at 4/. a thousand.
A Mr. Vidler, to whom I had written (an Undertaker at Annapolis) came here and opened the cases wch. contained my Marble chimney piece—but for want of Workmen could not undertake to finish my New room.
Mr. Carter, & Mr. Geo. Lewis returned here this afternoon.


   
   Lonicera periclymenum, wild honeysuckle. nursery in my vineyard: This was one of several experimental or nursery areas GW had on his Mount Vernon farms. The vineyard was behind the stables, south of the mansion house. douglas & smith: Smith & Douglass of Alexandria, also bought the shad and herring for the 1786 season, paying GW a slightly increased rate (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 225). The firm partnership was dissolved late in 1786 (Va. Journal, 26 Oct. 1786).



   
   There was an Edward Vidler living in Annapolis in 1785 (Va. Journal, 25 Aug. 1785). an undertaker: a contractor or subcontractor.



   
   my marble chimney piece: Samuel Vaughan, a London merchant in the colonial trade, had enthusiastically supported the colonies during the Revolution, and had immigrated with his family to Philadelphia in 1783. He was a great admirer of GW and wrote to him in 1784 offering to send a marble chimney piece for his New Room at Mount Vernon (8 April 1784, DLC:GW). The chimney piece, packed in ten cases, arrived in Alexandria in Feb. 1785 aboard Capt. W. Haskell’s brig May. GW wrote Vaughan’s son Benjamin that “by the number of cases . . . I greatly fear it is too elegant & costly for my room, & republican stile of living” (GW to Benjamin Vaughan, 5 Feb. 1785, DLC:GW; Va. Journal, 3 Feb. 1785).


   
   
   new room: the large room at the north end of the mansion, now called the Banquet Hall, but always referred to by GW as the New Room. Construction on this room had been begun during the Revolution by Going Lanphier under Lund Washington’s supervision (see main entry for 25 April 1774), but Lanphier had left before the interior of the room was

completed. After his return to Mount Vernon GW was anxious to have work resumed on the unfinished structure.



 


Thursday 7th. Mercury at 48 in the Morng.— at Noon and 52 at Night.
Wind at East & fresh all day; Morning heavy, with great appearances of rain which began to fall about One clock moderately, but encreasing, it came on by Night to rain hard and in the Night much fell.
This day I had Assembled a number of Plows to prepare, if possible, the enclosure by my Barn. & the Pine groves for sowing my Grass Seeds; but I had not plowed one half of it before the Rain obliged me to desist.
Sowed the South Semicercle—rather half of it, for the lower part was too wet, with Holly berries in the same manner I did the No. one with this difference, that the middle drill was sowed with the berries which had been dried & were packed in Shavings & the outr. drills of the othr. sort.
Colo. Willm. Fitzhugh of Maryland, & a Mr. Clare came here to Dinner; as did Nelly & Washn. Custis.

   
   
   Col. William Fitzhugh (1721–1798) was the son of George Fitzhugh (died c.1722), of Stafford County. He represented Stafford in the House of Burgesses 1748–58. Shortly after his second marriage, to Ann Frisby Rousby of Maryland in 1752, Fitzhugh moved to Rousby Hall in Calvert County, Md. He was a member of the Maryland Council 1769–74 and commissary general of the state from 1773 until the Revolution. Fitzhugh served with GW’s half brother Lawrence in the Cartagena campaign and his close friendship with GW dated back to the French and Indian War. Mr. Clare may have been a relative or a retainer of Fitzhugh’s, for the colonel was infirm and blind at this time, and would have needed a traveling companion to care for him.



 


Friday 8th. Mercury at 47 in the Morning— at Noon and 52 at Night.
Morning clear, wind fresh from the No. West, which rather decreased wth. the Sun’s altitude and in its decline, became nearly calm.
The ground being too wet to stir where it had been before plowed or worked, I was unable to touch that which I had been preparing for grass; and therefore began to hoe that wch. lyes between the New circular ditches, & the Wild rose hedges; on which I propose to make experiments of the quantity of the Plaister of Paris which is most proper to manure an acre of Land & to sow the same in grass seed.

Colo. Fitzhugh & Mr. Clair went away after breakfast. I rid to the Sein Landing at the Ferry.
Scattered 2½ bushels of the Powdered plaister of Paris on little more than half of the circle in my Court yard—next the Servants Hall (on the poor part of the ground); the Mould having been taken off that to raise the other side, which was the lowest.


   
   wild rose hedges: Rosa eglanteria, sweetbrier or eglantine. The sweetbrier is not a wild rose in the sense of being a native species but can grow into a disheveled planting if not trimmed.



 


Saturday 9th. Mercury at 47 this morning—52 at Noon and 50 at Night.
Morning calm & clear. Abt. Nine Oclock the wind sprung up at No. West, with flying Clouds and abt. Noon shifted to the So. West, & looked showery; but only a few drops of rain fell.
Laid of a piece of my Wheat field, containing 2 A[cres] 3 R[ods] 22 P[erches] At Muddy hole, & part of the adjoining field, containing 4 A[cres] o R[ods] 8 P[erches] for Grass seeds. The first I propose to sow Orchard grass seed on, & to roll it in. The other having been spread pretty thick with Dung from the Farm yard, I set the Plows to breaking it up & to prepare it for the reception of the Seed.
From hence I rid to my Dogue run Plantation and thence to the fishing Landing at the Ferry.
Mr. Geo. Lewis, his Wife and Sister (Mrs. Carter) went up to Abingdon to see their Brother Mr. John Lewis; & returned in the Evening. The two Miss Hansons crossed the river in order to return—but their Carriage not having arrived—came back again.
Continued Hooeing the grd. between my Circles by the outer gate, as noted on friday.


   
   Dactylis glomerata, orchard grass.



 


Sunday 10th. Mercury at 46 in the Morning—52 at Noon and 60 at Night.
Clear all day—Morning calm; about 8 Oclock the Wind sprung up pretty fresh from the South West; which before ten got to No. West, & continued to blow hard.
Just as we had dined the two Doctr. Jenifers and Mr. Willm. Craik came in. The eldest of the Jenifers after getting his Dinner went away, to visit Mr. Wagener.


   
   eldest of the jenifers: Walter Hanson Jenifer.



 



Monday 11th. Mercury at 52 in the Morning—68 at Noon and the same at Night.
Clear all day, with appearances of dry settled weather.
Calm in the Morning, but pretty brisk Southerly wind the remainder of the day.
As the ground had dryed a good deal I set the plows (tho’ it was not in such order as I could wish) to work in the field they were driven from by the rain on Thursday last and the Hooes also in the piece adjoining.
Rid to Muddy hole & Neck Plantations.
After breakfast Mr. Carter, Wife & Child—Mr. Lewis & his wife, Mr. Craik & the youngest Doctr. Jenifer went away. Soon after which a Mr. Duchi a french Gentleman recommended by the Marquis de la Fayette to me, came in.


   
   youngest doctr. jenifer: Dr. Daniel Jenifer, Jr. (1756–c.1809).



   
   Gaspard Joseph Amand Ducher was a Parisian lawyer who came to America to study the commercial laws of the states. In a shipwreck on the Long Island coast he lost a large part of his personal fortune and suffered badly from exposure (NUSSBAUMFrederick L. Nussbaum. Commercial Policy in the French Revolution: A Study of the Career of G. J. A. Ducher. 1923. Reprint. New York, 1970., 14). Lafayette’s letter of introduction asked GW’s advice and patronage for him (14 Sept. 1784, PEL). GW replied that there was nothing he could do to help Ducher, since he was a foreigner and spoke no English. Many states, he added, demanded a period of residence and study as a prerequisite to practice in the courts. His suggestion was that Ducher’s friends procure him a consular post (GW to Lafayette, 12 April 1785, owned by Mr. Sol Feinstone, Washington Crossing, Pa.). On 1 Sept. 1785 Ducher was appointed vice-consul ad interim at Portsmouth, N.H., and in 1787 he was transferred to Wilmington, N.C. His extensive reports and writings were influential in forming French commercial policies, including the Navigation Act of 21 Sept. 1793 (NUSSBAUMFrederick L. Nussbaum. Commercial Policy in the French Revolution: A Study of the Career of G. J. A. Ducher. 1923. Reprint. New York, 1970., 14–17, 34–36; NASATIR AND MONELLAbraham P. Nasatir and Gary Elwyn Monell. French Consuls in the United States: A Calendar of their Correspondence in the Archives Nationales. Washington, D.C., 1967., 560).



 


Tuesday 12th. Mercury at 50 in the Morning, 58 at Noon and 66 at Night.
Clear all day; Wind until late in the afternoon, pretty fresh from No. West—Sunset red with appearances of dry Weather.
Plowing, rolling, and Harrowing my ground for grass seeds.
Sowed on the inner side of the Post & rail fences running from the Kitchen to the South Haw, ha! & from the Servts. Hall to the North Haw ha! three rows of Holly berries 6 Inches a part—the middle one of the berries wch. were preserved in Shavings. The first row is 9 Inches from the outer edge of the Posts.
Mr. Duchi went away after breakfast.
 


Wednesday 13th. Mercury at 56 in the Morning—62 at Noon and 61 at Night.

Wind variable. In the morning it was Eastwardly. About 10 Oclock it came from the Southward and after Noon fresh from the No. West. Clear all day.
Received from Colo. Henry Lee of Westmoreland 12 Horse Chesnut Trees (small) and an equal number of cuttings of the Tree Box. They appeared to have been sometime out of the ground being very dry. Planted 4 of the Chesnuts in my Serpentine Walks and 4 of the Box in my shrubberies—two on each side—the rest in the Vineyard.
Sowed the Guinea grass seed sent me by  in the ground I had been preparing in the Hop inclosure—4 Rows and a piece next the fence. At the beginning & end of each Row drove in a peg—Rows 18 Inches a part.
Planted & Sowed in boxes placed in front of the Green House the following things—Box No. 1 partition No. 1 Six buck eye nuts, brought with me from the Mouth of Cheat River; they were much dried & shrivelled—but had been steeped 24 hours in water—Same Box partn. No. 2, Six acorns, which I brought with me from the South Branch. These grew on a tree resembling the box Oak, but the cup which contained the Acorn, almost inclosed it; & was covered with a soft bur. Same Box partn. No. 3 Eight Nuts from a tree called the Kentucke Coffee tree; these had been steeped 48 hours. Box No. 2 partn. No. 1 Ten acrons sent me by Colo. Josiah Parker with the first live Oak Trees; and which I take to be the Acorn of that Tree. Same box, Partn. No. 2, Six Acrons from the same Gentleman wch. came in a Paper accompanying the second parcel of Trees, & a small Keg of Acorns—which I also suppose to be those of the live Oak. Box No. 6 a Scarlet triangular berry the cover of which opens in 3 parts and looks well upon the Shrub. Box 7 Berry of a Shrub, brot. from the western waters with me. Box 8 a Seed brot. from the same place. Box 9 Seed of a cluster of red Berrys which looks pretty and if I recollect right grows on a Vine. Rid to Muddy hole Plantation and the fishing Landing at the Ferry between breakfast & Dinner.


   
   Henry (Light Horse Harry) Lee was now master of Stratford Hall, having married in 1782 Matilda Lee, elder daughter of Philip Ludwell Lee (1727–1775).



   
   The horse chestnut tree is Aesculus hippocastanum.



   
   Guinea grass, or Panicum maximum, is a coarse perennial, reaching ten feet in height. It does not endure frost and it is unlikely that GW suceeded in growing it. The species was brought from the coast of Guinea to Jamaica and at one time was second only to sugarcane as a Jamaican crop. It is now commonly grown in the South.




   
   The common Ohio buckeye is Aesculus glabra; those planted by GW this day were nuts that he had brought from the Cheat River, an affluent of the Monongahela, in 1784. Botanist Charles S. Sargent once thought that this planting was A. octandra var. virginica, sweet buckeye, and called it the only tree known to have been discovered and first planted by GW. Sargent later decided that the trees in question could not be of that variety. Today no specimen of the Ohio buckeye is growing at Mount Vernon and the lone remaining specimen of A. octandra has been shown by trunk borings to have been growing no earlier than the 1840s.



   
   box oak: Quercus stellata, post oak. Jefferson had not heard of this species in 1803 (BETTS [2]Edwin Morris Betts, ed. Thomas Jefferson’s Garden Book, 1766–1824: With Relevant Extracts from His Other Writings. Philadelphia, 1944., 288).



   
   His “Kentucke Coffee tree” is still the Kentucky coffee tree, Gymnocladus dioica.



   
   scarlett triangular berry: Euonymus americana, strawberry bush, the fruit or seed pods of which have a triangular appearance, and the seeds of which have a red skin.



 


Thursday 14th. Mercury at 48 in the Morning—50 at Noon and 58 at Night.
Winds variable—in the Morning Easterly—then, Southerly—then Calm. Afterwards pretty fresh at So. West—Sometimes with appearances of rain—but generally clear.
Sowed the ground at Muddy hole, which had been twice plowed—once harrowed & gone over with the Hoes to break the clods.
Began to Sow the field at the House, but my Seedsman (Dolls Will) by sowing it much thicker than I intended, put 60 pints, or pounds of Clover Seed, on abt.  Acres of Ground. Leaving a space of about 6 feet, I sowed half a bushel of Orchard grass Seed & five pints (or lbs.) of clover Mixed, in a breadth through the Field.
On the ground at Muddy hole I sowed 40 lbs. of clover seed. It was in tolerable good tilth considering the Season, but ought to have been in better. The field at the House had been three times Plowed—twice Rolled, & twice harrowed; upon the last of which the Seed was Sowed & was in better order than I ever expected to get it, from the unfavorable weather which we have had during the winter and Spring.
Sowed 5 rows and a small piece of the bird grass seed (sent me by Mr. Sprig of Annapolis) by the side of the Guinea grass, leaving 3 feet between the kinds; & the rows 18 Inches apart, as in the other.
At the end of the piece of a row of the Guinea grass & to the next stake I planted the everlasting Pea—one at every Six Inches.
And by the side of the bird grass but 3 feet from it, are planted two rows and a piece of the Acorn of the live Oak 6 Inches apart

in the rows, & the rows 18 Inches asunder. The piece of a row I planted with the Spanish Nut.
Rid to Muddy hole Plantation with Miss Bassett.


   
   dolls will: GW had several slaves named Doll and Will. This is probably the dower slave Will, who was made overseer of Muddy Hole farm later in the year (see entries for 19 Dec. 1785 and 18 Feb. 1786). He was probably the son of Doll, a dower slave at the River plantation.



   
   bird grass: Poa trivialis, rough-stalked meadow grass.



   
   mr. sprig of annapolis: Richard Sprigg of Strawberry Hill, near Annapolis. He also sent GW grass seed in 1786 and corresponded with him at various times concerning farm matters. Sprigg’s home was famous for its gardens and orchards (GW to Richard Sprigg, 28 June 1786, DLC:GW).



   
   everlasting pea: Lathyrus latifolius, perennial or everlasting pea. It is considered an ornamental today but GW may have been trying to develop it as a field crop, as it was recommended for large yields of hay and pasture grass.



   
   spanish nut: Castanea sativa, Spanish or Eurasian chestnut; the foreign variety best known in GW’s day, with a nut nearly as large as that of the horse chestnut (DOWNINGA. J. Downing. The Fruits and Fruit Trees of America; or, The Culture, Propagation, and Management, in the Garden and Orchard, of Fruit Trees Generally; with Descriptions of all the Finest Varieties of Fruit, Native and Foreign, Cultivated in this Country. New York, 1845., 262). GW had bad luck with this variety; at first the crop seemed promising but later the burs began to fall prematurely, as he advised Samuel Powel in a letter 23 Sept. 1788 (PHi: Gratz Collection).



 


Friday 15th. Mercury at 48 in the Morning— at Noon and 52 at Night.
Rid to my Muddy hole Plantation and thence to the Fishing Landing at the Ferry.
Sowed the 2 A[cres] 3 R[ods] 22 P[erches] which I had laid of (on Saturday last) in my Wheat field at Muddy hole, with 3 Bushels of Orchard grass Seed, and 6 bushels of the Plaister of Paris, in powder; which I ordered to be rolled in.
Harrowed with a bush, the clover seed which was sowed at that place yesterday and ordered it to be rolled also.
Leaving a space of Six feet between the breadth which was sowed yesterday with Clover & orchard grass, I sowed 4½ Pecks of the orchard grass Seed unmixed; & had the whole of both days sowing, harrowed with a brush harrow.
Next the Planting of the acorns of the live Oak, I planted (two feet from them, & six Inches a part in the Row) a row of the Shellbark hickory Nutt, from New York.
Winds variable to day & fresh, first from East with appearances of rain—then from No. West until the Afternoon, then at East again & very raw and cold.
Mr. Delasier & Mr. Dulany; Doctr. Craik, his wife, & three Daughters came here to Dinner. The two first went away after it, & in the Evening Colo. Allison & Miss Harrison (Daughter of Judge Harrison) came here.

This day was very unfavorable for sowing my Seeds—but the advanced Season, and fear of rain which might retard the operation I did not incline to Postpone it—but to render the disadvantage as small as possible instead of Sowing up and down the Land I sowed all one way.

   
   
   shell-bark hickory nutt: Carya ovata, shellbark hickory. mr. delasier: a member of the Delozier family of Maryland, possibly Daniel Delozier (d. 1813), who was deputy collector of customs at Baltimore c.1786–93. In 1793 he was appointed surveyor for the district of Baltimore and inspector of the revenue for the port of Baltimore (EXECUTIVE JOURNALJournal of the Executive Proceedings of the Senate of the United States of America: From the commencement of the First, to the termination of the Nineteenth Congress. Vol. 1. Washington, D.C., 1828., 1:143; Delozier to GW, 8 Aug. 1793, DLC:GW).



   
   The three daughters of Dr. James and Mariamne Ewell Craik were Sarah, who was married to Dr. Daniel Jenifer, and Mariamne and Nancy, still unmarried.



   
   Col. Allison is probably Lt. Col. John Allison, an Alexandria merchant. He had served with a Virginia state regiment throughout most of the Revolution. Robert Hanson Harrison had two daughters, Sarah and Dorothy. Their mother Sarah was a daughter of George Johnston of Belvale.



 


Saturday 16th. Mercury at 44 in the Morning—50 at Noon and 54 at Night.
A great Hoar frost and Ice at least the ⅛ of an Inch thick. What injury this may have done to the fruit & vegetation, will soon be seen. The Buds of every kind of tree & Shrub are swelling. The tender leaves of many had unfolded. The Apricot blossoms were putting forth. The Peaches, & Cherries were upon the point of doing the same. The leaves of the Apple tree were coming out. Those of the weeping willow & Lilac had been out many days, and were the first to show themselves. The Sasafras was ready to open. The red bud had begun to open but not to make any show. The Dogwood had swelled into buttons. The Service tree was showing its leaf and the Maple had been full in bloom ten days or a fortnight. Of this tree I observed great difference in the colour of the blossoms; some being of a deep scarlet, bordering upon Crimson—others of a pale red, approaching yellow.
Rid to Muddy hole and discovered that the Wheat ground which had been sowed with Orchard grass Seed had received little or no benefit from the rolling it had obtaind being two hard & dry, & two much baked for the roller to make a proper impression. The Corn hills yielded but little to its weight, and the interstices scarcely being touched. It is to be feared therefore that the Seed (especially if rain shd. not come soon) will be all lost. The Clover field seems to be well broke by the Roller at the place.

Sowed one Bushel & three Pecks of the Albany, or field Pea in the inclosure behind the Garden, called the Vineyard. This ground had been Hooed in the winter—lately plowed; cross plowed; & Harrowed and the Pease harrowed in.
Cross harrowed with a bush the field of Grass which had been Sowed the two preceeding days at the Home House and began to Roll it abt. 2 Oclock for the third time.
Planted some Filberts given me by my Sister Lewis, in the row in which the Everlasting Pea was planted on Thursday; and stuck a stake where they finished. These were planted Six Inches a part in the row. After Breakfast Doctr. Craik went up to Alexandria & returned in the Afternoon. Mrs. Charles Stuart, Nelly Stuart, & Betsey Custis came to Dinner & stayed all Night. After Dinner Colo. Allison and Miss Harrison returned to Alexa.


   
   filberts: Corylus americana, hazelnut or filbert, which GW also calls cob nuts.



   
   sister lewis: that is, his sister Betty Lewis.



   
   mrs. charles stuart: In June 1780 Eleanor Custis Stuart’s sister, Elizabeth Calvert, had married Dr. Charles Steuart of Annapolis.



 


Sunday 17th. Mercury at 48 in the Morning— at Noon and 60 at Night.
Wind fresh all day from the So. West but more moderate in the Afternoon.
Doctr. Craik and his family went to Colo. McCartys after Breakfast and to Dinner came Mr. Chas. Steward & Mr. George Digges—Doctr. Walter Jenifer and his wife Mr. Wilson Mr. Hunter & a Mr. Lymebarie—all of Whom, with the two Mrs. Stuarts & Betcy Custis went away after dinner. Fanny Bassett went up with Mrs. Doctr. Stuart.


   
   Mr. Wilson is probably William Wilson (died c.1823) of Alexandria. William and his brother James (1767–1805) emigrated from Scotland c.1777 and were partners in a Glasgow-based mercantile and shipping business, James Wilson & Sons (NORFLEET [1]Fillmore Norfleet. Saint-Mémin in Virginia: Portraits and Biographies. Richmond, 1942., 222; Alexandria City Hustings Court Deed Book C, 215–19, Vi Microfilm). Wilson was involved in the settlement of the complicated Colvill estate which had burdened GW for so many years.



   
   mr. lymebarie: Adam Lymburner (c.1745–1836), a Scottish merchant who had settled in Quebec in 1776. In 1791 he was appointed to the executive council of Lower Canada but never served. He was on a tour of the United States during the spring of 1785 (WRIGHTLouis B. Wright and Marion Tinling, eds. Quebec to Carolina in 1785–1786: Being the Travel Diary and Observations of Robert Hunter, Jr., a Young Merchant of London. San Marino, Calif., 1943., 19–20, 50).



 


Monday 18th. Mercury at 60 in the Morning—64 at Noon and 66 at Night.
Wind Southerly with great appearances of rain until the afternoon

when there was a red sky and clear horizon towards the sun setting.
Rid to Alexandria to the Election of Delegates for this County and dined at Colo. Fitzgeralds. Colo. Syme & Doctr. Steuart were chosen & for whom I gave my suffrages.
Had the Roots, shrubs (which had been grubbed) & Tussics of broom Straw in the point of New ground below the field I had been sowing in clover & Orchard grass, next the Hop inclosure raked of & burnt. I then sowed it up to stakes which run a cross the ground at a double Chesnut Tree with Barley and Orchard grass Seed. On the East side I sprinkled two Bushels of the plaister of Paris (powdered) and harrowed it in along with the Barley—after which the grass Seed was Sowed & harrowed with a Bush harrow. I intended to have sprinkled the same quantity of Plaister, on the West side, but Night coming on I could only get the Barley sowed & harrowed in with the Iron harrow, and the Grass seed with the Bush. The Plaister was postponed until the Morning. I intended this as an experiment (the ground being poor, & equal in quality)—first to try the effect of the Plaister & next whether spreading it on the Surface, or burying it with the Seed was most efficatious. The slipe adjoining the Fence of the hop ground was also sowed in Barley & Orchard grass Seed this day. This had been well spread with Stable & farm Yard Dung upon the Hooeing it had received previous to the Plowings.


   
   col. syme: Charles Simms (1755–1819), son of Alexander Simms of Cecil County, Md., was lieutenant colonel of the 6th Virginia Regiment during the Revolution. Shortly before the end of the war he moved from his home near Pittsburgh to Alexandria, where he practiced law. He served in the House of Delegates from West Augusta in 1776 and in 1785–86, 1792, and 1796 he served as delegate from Fairfax County. In later years Simms was collector of the port of Alexandria and mayor of the city. He was also at this time a member of the Potowmack Company.



 


Tuesday 19th. Mercury at 60 in the Morning—55 at Noon and 50 at Night.
Wind at East all the forenoon and fresh, with constant rain. About Noon it got more to the Northward, and turned colder. Ceased raining for a while but began again after a small intermission, & continued until Night.
Took the advantage of the intermission, & sprinkled the 2 Bushels of Plaister which was left undone last Night.
 


Wednesday 20th. Mercury at 44 this Morning. 44 at Noon and 42 at Night.

Morning clear and tolerably pleasant; but before eight Oclock the Wind coming hard from the No. West it clouded—grew cold and was very disagreeable, all day.
No working of ground but sent my Roller to Muddy hole to Roll the orchard grass Seed wch. had been sowed in the 2 A[cres] 3 R[ods] 22 P[erches] of Wheat, friday last, and which from the hardness of the Earth received no benefit from the former rolling.
 


Thursday 21st. Mercury at 40 in the Morning  at Noon and 58 at Night.
Ground hard crusted with frost this morning (no hoar frost)—Ice the the ⅛ of an Inch thick—day clear—Wind pretty fresh from the No. West in the Morning.
My Seedsman (foolishly) renewed his Sowing of the Barley this Morning; the ground being too wet to plough or harrow it. He sowed all the Seed he had, & left 5 or 6 rod unfinished for want of Seed. Did not sow grass seed—nor attempt to harrow the Barley in.
Rid to the Fishing Landing—No fish caught—thence through the ferry Wheat field, to Muddy hole. Found the Roller had passed once over the grass Seed. Ordered it over a second time, crosswise.
Found what is called the spice bush (a fragrant Aromatic shrub) in bloom. Perceived this to be the case on Monday also as I returned from Alexandria, & supposed it had been blown 2 or 3 days. It is a small greenish yellow flower growing round the twigs, & branches, and will look well in a shrubbery. The Sassafras not yet full out, nor the red bud. Dogwood blossom still inclosed in the button.
After an early dinner, I went up in my Barge to Abingdon, in order to bring Mr. John Lewis (who had lain there sick for more than two months) down. Took my Instruments, with intent to Survey the Land I hold by purchase on 4 Mile run of Geo. & Jas. Mercer Esqrs.
Called at Alexandria & staid an hour or two.


   
   spice bush: Benzoin aestivale, also known in the southern United States as Roman laurel.



   
   The boundaries of the two patents on Four Mile Run had been in dispute since 1774 when GW wrote James Mercer that he intended to run the lines of the two tracts himself (26 Dec. 1774, WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 3:252–55). However, before he could do so, the war intervened (see STETSON [1]Charles W. Stetson. Four Mile Run Land Grants. Washington, D.C., 1935. for discussion of these disputed boundaries).



 



Friday 22d. Mercury at 50 in the morning—56 at Noon and 63 at Night.
Took an early breakfast at Abingdon; & accompanied by Doctr. Stewart & Lund Washington, and having sent for Mr. Moses Ball (who attended); I went to a Corner of the above Land, within about 3 poles of the Run (4 Miles run) a white Oak, 18 Inches in diameter, on the side of a hill abt. 150 yards below the Ruins of an old Mill, & 100 below a small Branch which comes in on the No. Et. side and after having run one course & part of another, My Servant William (one of the Chain Carriers) fell, and broke the pan of his knee wch. put a stop to my Surveying; & with much difficulty I was able to get him to Abingdon, being obliged to get a sled to carry him on, as he could neither Walk, stand, or ride; At Mr. Adam’s Mill I took Lund Washingtons horse & came home. After my return I had the grd. which was sowed yesterday Morning with Barley harrowed.
Perceived the Service tree to be full in bloom. It bears a white flour in clusters but on single stems, and is a tolerable handsome tree in bloom.
Sowed the remainder of the circle which (on acct. of wet) was left unfinished on the Seventh instant. Put both kind of the Holly Berries together mixing them well.


   
   Moses Ball (1717–1792) received a grant from Lord Fairfax of 91 acres lying on the south side of Four Mile Run in Fairfax County near Alexandria, the land adjoining GW’s on the west. He seems to have been one of the earliest patentees to clear land and live in the Four Mile Run area, and probably built a house there in 1755. GW undoubtedly requested Ball’s presence as much because of his long familiarity with the area as for his personal interest in the boundaries; Ball had earlier made lengthy depositions during several boundary disputes over these and surrounding lands (see STETSON [1]Charles W. Stetson. Four Mile Run Land Grants. Washington, D.C., 1935.).



   
   ruins of an old mill: probably on the land of Moses Ball.



   
   my servant william: The accident to his servant put an end to the surveying of this land for another year (see entries for 4 and 5 May 1786). William (also called Billy or Will) Lee broke the other kneepan in 1788 and was a cripple for the rest of his life. GW greatly indulged Will in his later years because he was an old and faithful servant. “This is enough for the President to gratify him in any reasonable wish” (Tobias Lear to Clement Biddle, 3 May 1789, DLC:GW). In his will, GW gave William his freedom but allowed him, if he preferred, to remain at Mount Vernon in his present situation. In either case, he was to have an annuity of $30 for the rest of his life.



   
   mr. adam’s mill: GW is probably referring to a mill at the ford over Four Mile Run, where the road from the ford over Hunting Creek passed on its way north to the ferry crossing at Georgetown. This mill is listed on a 1789

map as “Adam’s” (COLLESChristopher Colles. A Survey of the Roads of the United States of America, 1789. Edited by Walter W. Ristow. Cambridge, Mass., 1961., 182), and in earlier years was called Chubb’s Mill (STETSON [1]Charles W. Stetson. Four Mile Run Land Grants. Washington, D.C., 1935., 97–98). It was probably the mill operated by Robert Adam, the Alexandria merchant.



 


Saturday 23rd. Mercury at 60 in the Morning—68 at Noon and 71 at Night.
Wind fresh all day from the South West & weather clear and warm. Vegetation much quickened.
Sowed all the Orchard grass Seed I had remaining of my first Stock on part of the ground which was sowed on thursday with Barley. Rolled it. Sent to Alexandria for another parcel which had just arrived for me from Philadelphia, and brought it home  Bushels.
Sowed three Rows of the Holly Berries next the row of shell bark Hickory Nutt; leaving 2 feet space between the Nutts and the Berries, & 18 Inches betwn. the rows of Berries—sticking a stake down at both ends of each row.
Rid to the Fishing Landing at the Ferry, and all over my Wheat field there. Found the Wheat in general good—in places greatly destroyed by the Winters frost, but some of it, by fibres wch. had retained a little footing in the ground, beginning to vegetate feebly. Whether it can recover so much as to produce Wheat remains to be tried. From here rid to my Plantation on Dogue run, & examined that Wheat, & perceived that it had sustained greater injury than that at the Ferry had done—being in places entirely destroyed & the ground generally, not so well covered.
No appearances of any of the Clover, or Orchard grass seed of the first sowing (now the 9th. day) coming up—which affords cause to apprehend defect in them—especially the first.
The Sassafras buds had perfectly displayed but the numerous flowers within had not opened. The Dogwood buttons were just beginning to open as the Redwood (or bud) blossom for though they had appeared several days the blossoms had not expanded. The Peach Trees were now full in bloom and the apples, Pears, and Cherries pretty full of young leaf.
Mr. John Lewis & his Brother Lawrence came down from Abingdon in my Barge before Dinner.


   
   parcel . . . from philadelphia: a parcel of grass seed sent by Clement Biddle (GW to Biddle, 16 May 1785, NNC), who had probably procured it from Elias Boudinot. In a letter of 31 Jan. 1785, GW thanked Boudinot for grass seed the latter had promised to send through Biddle but protested against Boudinot’s depriving himself of the seed (owned by Adm. Lewis L. Strauss, Brandy Station, Va.).




   
   John Lewis’s illness (see entry of 12 Mar.) must have been severe, for he would remain at Mount Vernon recuperating for almost two more months before he returned home (see entry for 15 June 1785). Lawrence Lewis (1767–1839) was the son of Fielding Lewis and his second wife, Betty Washington Lewis. He was half brother to John Lewis.



 


Sunday 24th. Mercury at 64 in the Morning—68 at Noon and 71 at Night.
Calm and clear all day—at least till the afternoon when there was a little breeze & variable.
Upon a close examination I perceived the clover seed was coming up—but could discover no appearance of the Orchard, Guinea, or Bird grass Seed rising.
An Express arrived with the Acct. of the Deaths of Mrs. Dandridge & Mr. B. Dandridge, the Mother and Brother of Mrs. Washington.


   
   Mrs. Frances Jones Dandridge was Martha Washington’s mother and Col. Bartholomew Dandridge her last surviving brother. Colonel Dandridge had charge of the tangled affairs of John Parke Custis’s estate.



 


Monday 25th. Mercury at 64 in the Morning—66 at Noon and 72 at Night.
Perfectly calm all the forenoon, & very little wind in the Afternoon. Clear & very warm—all nature seemed alive. Cherries, Plumbs, Pears & Apples bloomed forth and the forest trees in general were displaying their foliage.
Got the ground, on the North side of the gate—between the outer ditch & the Sweet brier hedge in a proper state of preparation to receive grass seed; and for making a compleat experimt. of the Plaister of Paris as a manure. Accordingly, I divided it into equal sections; by a line from the Center of the old gate, between the New Garden Houses, stretched to the outer ditch at which they were 18½ feet apart and 16 apart at the outer edge of the Holly berries by the Sweet brier hedge. Each of these Sections contained 655 square feet. On the 1st. that is the one next the road I sprinkled 5 pints of the Plaister in powder—on the 2d. 4 pints—on the 3d. 3 pints—on the 4th. 2 pts. on the 5th. one pint and on the 6th. none. On the 7th. 8th. 9th. 10th. & 11th. 5, 4, 3, 2 & 1 pints again; and on the 12th. nothing and on the 13th. 14th. 15th. 16 & 17th.—5, 4, 3, 2 & 1 in the same manner as before. On these three grand divisions (as they may be called) I sowed Orchard Grass Seed. But before I did this, I harrowed the first grand division with a heavy Iron toothed harrow—The 2d. grand

division was gone over with a Bush harrow (without the Iron harrow)—and the third grand division was only rolled without either of the above harrowings. The whole of this ground was, in quality, as nearly alike as ground cou’d well be and this experiment, if the grass seed comes up well, will show first what quantity is most proper for an acre (the above being, as nearly as may be, in the proportion of 1, 2, 3, 4, & 5 Bushels to the acre) and secondly, whether burying the Powder of Paris deep (as a heavy harrow will do it)—shallow—or spreading it on the Surface only, is best.
Adjoining to this, on a piece of grass ground, as nearly alike in quality as may be, I staked off 5 square rod side by side and on the 1st. Beginning at the fence I sprinkled 2 gills of the powdered Stone—on the next 4 gills—on the 3d. 6 gills—on the 4th. 8 Gills and on the 5th. 10 gills—which as nearly as may be is (also) at the rate of 1, 2, 3, 4, & 5 Bushels to the acre. On this piece of circular ground I sowed about 8 quarts of the orchard grass Seed which was Nothing like so clean as the first parcel I received.
I also finished Sowing all the ground behind the Barn, and adjoining the Pine groves, with the Orchard grass Seed which took about  Pecks.
 


Tuesday 26th. Mercury at 69 in the Morning—71 at Noon and 76 at Night.
Quite calm, clear, and very warm all day.
The ground on the South side of the Road (between the Ditches) being prepared I sprinkled the same quantity of Powdered stone on it—sowed the same quantity of Seed (orchard Grass) on it and Managed it in all respects as I did that on the North side opposite yesterday—beginng. with the greatest quantity of powdered Stone next the road, & decreasing it Southerly, as I did Northerly yesterday. The 2 circles took 1½ Bushels of the Stone.
The Barley and Pease were seen coming up—the first very generally—the latter just making its appearance.
Doctr. Stuart came here to Breakfast, & returned after Dinner. Doctr. Griffith came to the latter, & stayed all night.
The blossom of the Red bud was just beginning to display. The Dogwood blossom tho’ out make no figure yet: being small and not very white. The flower of the Sassafras was fully out and looked well. An intermixture of this and red bud I conceive would look very pretty—the latter crowned with the former or vice versa.
 



   
Wednesday 27th. Mercury at 74 in the Morning—76 at noon and 78 at Night.
Marked out a new place for my front gate & serpentine Post & rail fences from it to the Outer Ditch.
Sowed in drills, 18 Inches a part, & 3 feet from the Holly berries in the inclosure by the Hop Patch 10 rows of the small berried thorn.
Rid to Muddy hole. Upon my return, found General & Mrs. Moylan here.


   
   Stephen Moylan (1737–1811), an Irish-born Philadelphia merchant, was appointed muster-master general of the Continental Army in Aug. 1775, secretary to GW in Mar. 1776, and quartermaster general in June 1776. From 1777 to 1783 Moylan served as colonel of the 4th Continental Dragoons. GW appointed him commissioner of loans for Pennsylvania in 1793. Moylan was married to Mary Ricketts Van Horn, of Phil’s Hill, N.J.



 


Thursday 28th. Mercury at 72 in the Morning—75 at Noon and  at Night.
Clear & warm—Wind from the So. Wt. & in the Evening pretty fresh.
To Dinner Mr. Pine a pretty eminent Portrait, & Historian

Painter arrived in order to take my picture from the life & to place it in the Historical pieces he was about to draw. This Gentleman stands in good estimation as a Painter in England, comes recommended to me from Colo. Fairfax—Mr. Morris Govr. Dickenson—Mr. Hopkinson & others. Colo. Hooe, Mr. Hilbert, & a Captn.  also came here to Dinner & returned after it.
   

  
   
   Robert Edge Pine (1730–1788), an English portrait painter well known for his historical works, was in the United States to complete a series of paintings of the Revolution. During his stay at Mount Vernon, Pine also painted portraits of Martha Washington, her four grandchildren, and her niece Fanny Bassett. George William Fairfax’s letter of introduction was dated 23 Aug. 1784 (DLC:GW). Robert Morris’s letter, dated 15 April 1785, informed GW that Pine wanted to take Martha Washington’s portrait, as well as GW’s (DLC:GW). John Dickinson of Pennsylvania had moved to Delaware during the Revolution, where he became president of the executive council in 1781. After the war, he returned to Pennsylvania where he was elected president of the executive council. Francis Hopkinson (1737–1791) of New Jersey had been an active pamphleteer during the Revolution. A member of the Continental Congress in 1776, he was chairman of the Continental Navy Board 1776–78, treasurer of loans 1778–81, and judge of the admiralty court in Pennsylvania 1779–89.


   
   
   mr. hibert: probably Mr. Huiberts, of the firm of Leertouwer, Huyman &

Huiberts of Alexandria. The firm had a store for a short time in Hooe & Harrison’s house on Water Street, where it sold goods from Holland (Va. Journal, 29 April 1784 and 26 May 1785).



 


Friday 29th. Mercury at 74 in the Morning—74 at Noon and 76 at Night.
Dull day and not much wind; Weather not very warm.
Leaving Genl. Moylan & Lady, and Mr. Pine at Mt. Vernon, I set off for the appointed meeting of the Dismal Swamp Company at Richmond. Dined at Dumfries, & lodged at My sister Lewis’s (after visiting my Mother) in Fredericksburgh.
Showers in the Afternoon to the Eastward of where I was.

  
   
   The affairs of the Dismal Swamp Company were in abeyance during the years of the Revolution. GW wrote Hugh Williamson of North Carolina on 31 Mar. 1784 that he was “unaquainted with the opinions, & know as little of the Affairs & present management of the Swamp Company, in Virginia, (tho’ a Member of it) as you do, perhaps less, as I have received nothing from thence nor have heard any thing of my interest therein, for more than nine years” (DLC:GW). On 10 April 1785 GW wrote Dr. Thomas Walker: “I have requested a meeting of the Proprietors of the Dismal Swamp in Richmond on Monday the 2d. day of May next, at which time and place I should be glad to see you as it is indispensably necessary to put the affairs of the Company under some better management. I hope every member will bring with him such papers as he is possessed of respecting this business” (WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 28:127; see also BROWN [3]Alexander Crosby Brown. The Dismal Swamp Canal. Chesapeake, Va., 1970.; NORFLEET [2]Fillmore Norfleet. Suffolk in Virginia, c.1795–1840: A Record of Lots, Lives, and Likenesses. Richmond, 1974., 114–17; PARKERJohn C. Parker. The Dismal Swamp: Memoranda Concerning Its History and Ownership from 1763 to 1962. Franklin, Va., 1962., 1–2, 8–11).



 


Saturday 30th. Mercury (by Mrs. W’s acct.) in the Morning at 68—at Noon 69 and at Night 62.
Wind Northerly all day, & towards Night cold.
Dined at General Spotswoods, and lodged at Mr. Jno. Baylors (New Market).


   
   Alexander Spotswood (1751–1818), son of John and Mary Dandridge Spotswood and grandson of the governor, lived at New Post, his home on the Rappahannock River in Spotsylvania County. He was married to Elizabeth Washington (1750–1814), eldest daughter of GW’s half brother Augustine. Spotswood served in the 2d Virginia Regiment from Feb. 1776 until his resignation with the rank of colonel in Oct. 1777. In Mar. 1781 the Virginia legislature appointed him brigadier general and empowered him to raise two legions for the defense of the state. Spotswood shared GW’s interest in scientific agriculture, and the two men often exchanged letters on this subject.


   
   
   John Baylor (1750–1808), the brother of GW’s former aide-de-camp George Baylor, lived at Newmarket, his farm in Caroline County. George Baylor had died in Barbados in Nov. 1784 as the result of old war wounds.



